Exhibit 10.2

FIRST AMENDMENT TO VOTING AND SUPPORT AGREEMENT

THIS FIRST AMENDMENT TO VOTING AND SUPPORT AGREEMENT (this “Amendment”) is made
as of May 10, 2019, by and between MARVELL TECHNOLOGY GROUP LTD. (“Parent”) and
[      ] (“Stockholder”). Each of Parent and Stockholder are referred to herein
as a “party” or collectively as the “parties”.

WHEREAS, Parent and Stockholder entered into that certain Voting and Support
Agreement, dated May 6, 2019 (the “Voting and Support Agreement”);

WHEREAS, Parent and Stockholder wish to amend the Voting and Support Agreement
as set forth in this Amendment;

NOW, THEREFORE, the parties agree as follows:

1. Amendment of Voting and Support Agreement.

a. The table on the signature page to the Voting and Support Agreement shall be
amended and restated as follows:

 

Shares Held of Record

  

Options, RSUs,

Warrants and Other

Rights

  

Additional Securities

Beneficially Owned

[    ]    [    ]    [    ]

2. No Other Effects. Except as amended hereby, the Voting and Support Agreement
remains in full force and effect.

3. Governing Law and Jurisdiction. This Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware (without giving
effect to principles of conflicts of law).

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. The exchange of a fully executed Amendment (in counterparts or
otherwise) by electronic transmission in .PDF format shall be sufficient to bind
the parties to the terms of this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

MARVELL TECHNOLOGY GROUP LTD.

By:  

 

Name:  

 

Title:  

 

[             ]

By:  

 

Name:  

 

Title:  

 